UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 4, 2010 Date of Report (Date of earliest event reported) Rovi Corporation (Exact name of registrant as specified in its charter) Delaware000-5341326-1739297 (State or other jurisdiction of(Commission(I.R.S. employer incorporation or organization)File No.)identification number) 2830 De La Cruz Boulevard Santa Clara, California 95050 (Address of principal executive offices, including zip code) (408) 562-8400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Rovi Corporation (the “Company”) was held on May 4, 2010. At the Annual Meeting, the nominees named in the Company’s proxy statement (each of whom is listed below) were elected by the stockholders to serve as directors for a one-year term. The stockholders also ratified the selection, by the Company’s Audit Committee, of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2010. The results of the votes for each of these proposals submitted to stockholders at the Annual Meeting were as follows: Proposal No.1: Election of Directors: Name For Withheld BrokerNon-Votes Alfred J. Amoroso Andrew K. Ludwick Alan L. Earhart James E. Meyer James P. O’Shaughnessy Ruthann Quindlen Proposal No.2: Ratification of the selection by the Audit Committee of Ernst& Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2010: For Against Abstain BrokerNon-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rovi Corporation Date: May 5, 2010 By: /s/Stephen Yu Stephen Yu EVP and General Counsel
